UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                Nos. 20-2120 & 20-2233

               EAST BRUNSWICK EUROPEAN WAX CENTER, LLC

                                           v.

                     NATIONAL LABOR RELATIONS BOARD

                      East Brunswick European Wax Center, LLC,
                                       Petitioner in No. 20-2120
                            National Labor Relations Board,
                                       Petitioner in No. 20-2233

                             (NLRB-1 No. 22-CA-178646)

Present: GREENAWAY JR., PHIPPS and COWEN, Circuit Judges

      1. Motion by Petitioner/Cross-Respondent East Brunswick European Wax
         Center, LLC to Amend Opinion.



                                                      Respectfully,
                                                      Clerk/tmm

_________________________________ORDER________________________________
The foregoing motion is denied in part as to the request to remove Ms. Finegan from the
case caption and granted in part as to the request to add the name of the firm, Jasinski,
P.C., and Jennifer C. Van Syckle, John C. Hegarty, and Erin L. Henderson as counsel for
East Brunswick European Wax Center, LLC in the case caption. The Clerk is directed to
make the change. This amendment does not change the date of filing, (January 11,
2022).

                                                      By the Court,


                                                      s/ Robert E. Cowen
                                                       Circuit Judge

Dated: January 21, 2022
Tmm/cc: All Counsel of Record